DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 
This action is in response to the amendment filed 7/27/2022 that has been entered with the request for continued examination dated 9/28/2022.  Claims 1, 7, 10 and 17 are currently amended.  No claims are newly added.  Claims 8 and 9 have been canceled.  Presently, claims 1-7 and 9-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Claim 1 section under the Art-Based Rejections on pages 7-8 of the response dated 7/27/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) as being anticipated by Pakula (US 5476117) have been fully considered and are persuasive.  It is considered that the amendment to claim 1 overcomes the rejection of the claim under 35 U.S.C. 102(a)(1) as being anticipated by Pakula as provided in the Office action dated 5/24/2022.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied reference to Ross (US 0206139).
It is considered that the Ross reference addresses applicant’s concerns and claim language relating to wherein a tightening torque of the second fastener determines the second load and at least a portion of the first load (it is considered that the tightening of the right-most nut n on the bolt S constitutes a tightening torque wherein tightening the right-most nut n would move the second follower to the left to compress the second packing ring P and a portion of the force would be transferred through the compressed second packing ring P to the left to provide some additional compression on the first packing ring A).

Applicant’s arguments, see Independent Claim 7 section under Art-Based Rejections on pages 9-10 of the response dated 7/27/2022, with respect to the rejection(s) of claim 7 under 35 U.S.C. 103 as being unpatentable over Pakula (US 5476117) in view of Covert et al. (US 5263682) have been fully considered and are persuasive.  It is considered that the amendment to claim 7 overcomes the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Pakula (US 5476117) in view of Covert et al. (US 5263682) as provided in the Office action dated 5/24/2022.  The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Pakula (US 5476117) in view of Covert et al. (US 5263682) as provided in the Office action dated 5/24/2022 has been withdrawn. 
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
Applicant argues the rejection of claim 17 under 35 U.S.C. 102 (a)(1) as being anticipated by Pakula (US 5476117) in the Independent Claim 17 section under Art-Based Rejections on page 8 of the response dated 7/27/2022.  Applicant argues the that Pakula reference does not disclose the apparatus of claim 17.  However, it is considered that the Pakula reference addresses the features and claim language within claim 17.  
It is considered that the Pakula reference discloses an apparatus (packing assembly as depicted in figures 3 and 4) to seal a valve (10), the apparatus comprising:
a first packing ring (33, 34, 35) disposed in a valve bonnet (the bore 30 is located within the bonnet of the valve housing 12 as depicted in figure 1) to prevent first leakage from the valve in response to a first load (the first follower 52 provides a compression load to the first packing ring 33, 34, 35 to provide an effective seal between the valve stem and the inner wall 32; see col. 4, lines 7-44) and at least a portion of a second load (it is considered that the tightening of the top-most nut 81 on the bolt 80 provides the second load by moving the second follower 75 downward to compress the second packing ring 71 wherein a portion of the force would be transferred through the compressed second packing ring 71 in the downward direction to provide some additional compression on the first packing ring 33, 34 and 35); and 
a second packing ring (71) disposed in the valve bonnet (it is considered that the second packing ring 71 is received within the bore 53 of the first follower 52 and wherein the first follower is supported within the valve bonnet; therefore, it is considered that the second packing ring 71 is disposed in the valve bonnet) to prevent second leakage from the valve in response to the second load (the second follower 75 provides a compression load to the second packing ring 71 to provide an effective seal between the valve stem and inside wall of the first follower; see col. 5, lines 35-42), the second packing ring (71) having a different diameter from the first packing ring (33, 34, 35) (see figure 4; wherein the inner diameter of the first packing ring 33, 34, 35 contacts the valve stem 17 and the inner diameter of the second packing ring 71 contacts the valve stem at the narrowed portion 60; therefore, it is considered that the first packing ring and the second packing ring have different diameters), and the first load is different from the second load (it is considered that the interaction of the nuts 81 on the bolts 80 with the flanges 75, 54 and 36 permit the adjustment of the pressure applied to the second packing rings 71 and the first packing rings 33, 34 and 35 as desired; see at least col. 5, lines 45-52), wherein the first load is determined to by a first tightening torque (it is considered that the tightening of the second nut 81 from the bottom as depicted in figure 5A provides a portion of the first load by compressing the first follower 54 on the first packing ring 33, 34 and 35) of a first fastener (it is considered that the second nut 81 from the bottom as depicted in figure 5A constitutes a first fastener) external to the valve bonnet and the second load is determined by a second tightening torque (it is considered that the tightening of the top-most nut 81 on the bolt 80 provides the second load by moving the second follower 75 downward to compress the second packing ring 71 wherein a portion of the force would be transferred through the compressed second packing ring 71 in the downward direction to provide some additional compression on the first packing ring 33, 34 and 35) of a second fastener (it is considered that the upper-most nut 81 that interacts with the bolt 80 constitutes a second fastener) external to the valve bonnet.
Therefore, applicant’s arguments are not persuasive.

Since new grounds of rejection were necessitated by applicant’s amendment that was entered with the submission of the request for continued examination, the instant Office action is made non-final.

Drawings
The drawings were received on 1/20/2021.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (US 0206139).
Regarding claim 1, the Ross reference discloses a packing assembly (considered the stuffing box of the embodiment of figure 1) comprising:
a first packing ring (A);
a first follower (B) to be disposed at least partially within a bore (C) of a bonnet (W) to apply a first load to the first packing ring (it is considered that the movement of the first follower B toward the left, in the orientation depicted in figure 1, would apply a first load to the first packing ring), the first follower (B) coupled to the bonnet (W) via a first fastener (it is considered that the combination of the bolt S and the left-most nut that is threaded on the bolt S constitutes the first fastener) external to the bonnet, wherein a first tightening torque of the first fastener determines at least a portion of the first load (it is considered that the tightening of the left-most nut on the bolt S constitutes the first tightening torque);
a second packing ring (P) sized to fit within a bore of the first follower (B) (see figure 1);
a second follower (considered the combination of elements D, F and G) to be disposed at least partially within the bore of the first follower (see figure 1 for the element G being partially received within the bore of the first follower B), to apply a second load to the second packing ring within the bore of the first follower (it is considered that the movement of the element G relative to the first follower B would adjust the load on the second packing ring P), the second follower coupled to the first follower and the bonnet via a second fastener (it is considered that the combination of the bolt S and the right-most nut n constitutes the second fastener), wherein a tightening torque of the second fastener determines the second load and at least a portion of the first load (it is considered that the tightening of the right-most nut n on the bolt S constitutes a tightening torque wherein tightening the right-most nut n would move the second follower to the left to compress the second packing ring P and a portion of the force would be transferred through the compressed second packing ring P to the left to provide some additional compression on the first packing ring A).
It is considered that the recitation of “for a fluid valve” is a recitation of the intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claim 5, the Ross reference discloses wherein the first follower (B) is to be disposed at least partially outside of the bore of the bonnet (W) (see figure 1) and to be coupled to an outside surface of the bonnet (it is considered that the bolt S couples the first follower B to an outside surface of the bonnet W as depicted in figure 1).
In regards to claim 6, the Ross reference discloses wherein the second follower (considered the combination of elements D, F and G) is to be disposed at least partially outside of the bore of the bonnet (W) (see figure 1) and to be coupled to at least one of an outside surface of the bonnet or a surface of the first follower that is disposed at least partially outside of the bore of the bonnet (it is considered that the bolt S couples the second follower to an outside surface of the bonnet W as depicted in figure 1).
Regarding claim 17, the Ross reference discloses an apparatus (see figure 1) comprising:
a first packing ring (A) disposed in a bonnet (W) to prevent first leakage (considered the leakage between the first follower B and the bonnet W) in response to a first load (it is considered the tightening of the left-most nut n on the bolt S provides a portion of the first load by compressing the first follower B on the first packing ring A) and at least a portion of a second load (it is considered that the tightening of the right-most nut n on the bolt S provides the second load by moving the second follower of elements E, D and G to the left to compress the second packing ring P wherein a portion of the force would be transferred through the compressed second packing ring P to the left to provide some additional compression on the first packing ring A); and
a second packing ring (P) disposed in the bonnet to prevent second leakage (considered a leakage along the stem R) in response to at least a portion of the second load (it is considered that the tightening of the right-most nut n on the bolt S provides the second load by moving the second follower of elements E, D and G to the left to compress the second packing ring P), the second packing having a different diameter from the first packing ring (see figure 1), and the first load different from the second load (it is considered that the first load is the load from the left-most nut n through the first follower B while the second load is the load from the right-most nut n through the second follower; therefore, the first load is different than the second load), wherein the first load is determined by a first tightening torque (it is considered the tightening of the left-most nut n on the bolt S provides a portion of the first load by compressing the first follower B on the first packing ring A) of a first fastener (it is considered that the combination of the bolt S and the left-most nut that is threaded on the bolt S constitutes the first fastener) external to the bonnet (see figure 1) and the second load is determined by a second tightening torque (it is considered that the tightening of the right-most nut n on the bolt S provides the second load by moving the second follower of elements E, D and G to the left to compress the second packing ring P wherein a portion of the force would be transferred through the compressed second packing ring P to the left to provide some additional compression on the first packing ring A) of a second fastener (it is considered that the combination of the bolt S and the right-most nut n constitutes the second fastener) external to the bonnet (see figure 1).
It is considered that the recitation of “to seal a valve” is a recitation of the intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pakula (US 5476117).
Regarding claim 17, the Pakula reference discloses an apparatus (packing assembly as depicted in figures 3 and 4) to seal a valve (10), the apparatus comprising:
a first packing ring (33, 34, 35) disposed in a valve bonnet (the bore 30 is located within the bonnet of the valve housing 12 as depicted in figure 1) to prevent first leakage from the valve in response to a first load (the first follower 52 provides a compression load to the first packing ring 33, 34, 35 to provide an effective seal between the valve stem and the inner wall 32; see col. 4, lines 7-44) and at least a portion of a second load (it is considered that the tightening of the top-most nut 81 on the bolt 80 provides the second load by moving the second follower 75 downward to compress the second packing ring 71 wherein a portion of the force would be transferred through the compressed second packing ring 71 in the downward direction to provide some additional compression on the first packing ring 33, 34 and 35); and 
a second packing ring (71) disposed in the valve bonnet (it is considered that the second packing ring 71 is received within the bore 53 of the first follower 52 and wherein the first follower is supported within the valve bonnet; therefore, it is considered that the second packing ring 71 is disposed in the valve bonnet) to prevent second leakage from the valve in response to the second load (the second follower 75 provides a compression load to the second packing ring 71 to provide an effective seal between the valve stem and inside wall of the first follower; see col. 5, lines 35-42), the second packing ring (71) having a different diameter from the first packing ring (33, 34, 35) (see figure 4; wherein the inner diameter of the first packing ring 33, 34, 35 contacts the valve stem 17 and the inner diameter of the second packing ring 71 contacts the valve stem at the narrowed portion 60; therefore, it is considered that the first packing ring and the second packing ring have different diameters), and the first load is different from the second load (it is considered that the interaction of the nuts 81 on the bolts 80 with the flanges 75, 54 and 36 permit the adjustment of the pressure applied to the second packing rings 71 and the first packing rings 33, 34 and 35 as desired; see at least col. 5, lines 45-52), wherein the first load is determined to by a first tightening torque (it is considered that the tightening of the second nut 81 from the bottom as depicted in figure 5A provides a portion of the first load by compressing the first follower 54 on the first packing ring 33, 34 and 35) of a first fastener (it is considered that the second nut 81 from the bottom as depicted in figure 5A constitutes a first fastener) external to the valve bonnet and the second load is determined by a second tightening torque (it is considered that the tightening of the top-most nut 81 on the bolt 80 provides the second load by moving the second follower 75 downward to compress the second packing ring 71 wherein a portion of the force would be transferred through the compressed second packing ring 71 in the downward direction to provide some additional compression on the first packing ring 33, 34 and 35) of a second fastener (it is considered that the upper-most nut 81 that interacts with the bolt 80 constitutes a second fastener) external to the valve bonnet.
In regards to claim 18, the Pakula reference discloses wherein the first load prevents the first leakage from the valve through the first packing ring (col. 4, lines 7-44) and the second load prevents the second leakage from the valve through the second packing ring (see col. 5, lines 35-42), the first load having a different valve than the second load (the first load and the second load can be adjusted independently based on the interactions of the nuts 81 on the bolts 80; see at least col. 5, lines 45-52).  
In regards to claim 19, the Pakula reference discloses wherein the first load displaces materials of the first packing ring (seals 33, 34, 35 are compressed by the load provided by the first follower 52) to create a seal in the valve to prevent the first leakage.  
In regards to claim 20, the Pakula reference discloses wherein the second load displaces materials of the second packing ring (seals 71 are compressed by the second follower 75) to create a seal in the valve to prevent the second leakage, the second leakage including a portion of the first leakage from the first packing ring (the seals 71 seal the leakage along the stem; see at least col. 5, lines 12-20).  

Allowable Subject Matter
Claims 7 and 10-16 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 2, the prior art of record does not disclose or suggest a first spring to be disposed within the bore of the bonnet of the fluid valve between the first packing ring and the first follower in combination with the other limitations of the claim.
Claims 3 and 4 depends from claim 2, either directly or indirectly, and, therefore, claims 3 and 4 are allowable for containing the allowable subject matter of claim 2.
Regarding claim 7, the prior art of record does not disclose or suggest an apparatus to seal a valve wherein the apparatus comprises aa first packing ring coupled to a first surface of a first spring disposed in the valve bonnet, a first follower coupled to a second surface of the first spring, wherein a first tightening torque of the first fastener determines at least a portion of a first load, a second packing ring disposed on a surface of the first follower with the second packing ring coupled to a first surface of a second spring, a second follower coupled to a second surface of the second spring, the second follower coupled to the first follower and the flange via a second fastener wherein a tightening torque of the second follower determines at least a portion of the first load for the first follower and a second load for the second follower in combination with the other limitations of the claim.
Claims 10-16 depends from claim 7, either directly or indirectly, and, therefore, claims 10-16 are allowable for containing the allowable subject matter of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753